United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1869
                                    ___________

John Delcastillo; Lois Diane          *
Delcastillo,                          *
                                      *
             Appellees,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Odyssey Resource Management, INC., *
a Texas Corporation,                  * [UNPUBLISHED]
                                      *
             Appellant,               *
                                      *
The Loomis Company, a Pennsylvania *
corporation; Reliance Group Holdings, *
INC., a Delaware corporation,         *
                                      *
             Defendants,              *
                                      *
1st Odyssey Group, a Texas            *
corporation,                          *
                                      *
             Appellant.               *
                                 ___________

                               Submitted: August 22, 2008
                                  Filed: September 11, 2008
                                   ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
     Odyssey Resource Management, Inc. and 1st Odyssey Group (collectively
Odyssey) appeal the district court’s orders on remand awarding unreimbursed medical
expenses, statutory penalties, and attorney’s fees to John and Lois Delcastillo in their
Employment Retirement Income Security Act (ERISA) lawsuit.

       We conclude that the district court exceeded the scope of this court’s mandate
on remand in its award of unreimbursed medical expenses and statutory penalties
under 29 U.S.C. § 1132(c)(1)(B). See Pediatric Specialty Care, Inc. v. Ark. Dep’t of
Human Servs., 364 F.3d 925, 931 (8th Cir. 2004) (district court is not free on remand
to reconsider finally-disposed-of question); Borchers v. Comm’r, 943 F.2d 22, 23 (8th
Cir. 1991) (mandate controls all matters within its scope, and on remand court is not
free to revisit issues expressly or impliedly decided). This court clearly limited the
period for which the Delcastillos could recover unreimbursed medical expenses from
February 1, 1999, until June 30, 2000. See Delcastillo v. Odyssey Res. Mgmt, Inc.,
431 F.3d 1124, 1129, 1131 (8th Cir. 2005). Further, this court vacated an award of
statutory penalties on any basis. See id. at 1129-31. We note, however, that the
Delcastillos may be entitled to prejudgment as well as postjudgment interest. See
Christianson v. Poly-Am., Inc. Med. Benefit Plan, 412 F.3d 935, 941 (8th Cir. 2005)
(purposes of prejudgment interest); Mansker v. TMG Life Ins. Co., 54 F.3d 1322,
1331 (8th Cir. 1995) (interest should be calculated under 28 U.S.C. § 1961).

       Accordingly, we reverse the award of statutory penalties under section
1132(c)(1)(B), and we vacate the award of unreimbursed medical expenses. We
remand for the district court to determine and award to the Delcalstillos only the
amount of their unreimbursed medical expenses for the period from February 1, 1999,
to June 30, 2000. The district court should also determine whether prejudgment
interest, as well as postjudgment interest, is warranted. Because we have reversed a
portion of the district court’s award, we again vacate the attorney’s fee award and
remand for reconsideration. See Delcastillo, 431 F.3d at 1131-32 (directing district
court to redetermine whether to exercise its discretion in awarding attorney’s fees,

                                          -2-
keeping in mind that reduced award is proper where relief, however significant, is
limited as compared to whole scope of litigation); Martin v. Ark. Blue Cross & Blue
Shield, 299 F.3d 966, 969-72 & n.4 (8th Cir. 2002) (en banc) (declining to adopt
presumption in favor of awarding attorney’s fees to prevailing ERISA plaintiffs;
relevant considerations).
                       ______________________________




                                        -3-